Exhibit 10.1



 


 


 


 


 


 


 


 


 
ASSET PURCHASE AGREEMENT
 
by and between
 
INTEGENX INC.
 
and
 
WAFERGEN, INC.
 
Dated as of January 6, 2014
 


 


 

 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of the sixth day of
January, 2014, is by and between INTEGENX INC., a California corporation
(“Seller”), and WAFERGEN, INC., a Delaware corporation (“Purchaser”).
 
RECITALS:
 
A.           Seller is engaged in the business of developing, manufacturing,
marketing and selling instruments and reagents relating to library preparation
for next generation sequencing, including without limitation the Apollo 324™
instrument and the PrepX™ reagents (collectively, the “Products”) (the
development, manufacturing, marketing and sale of the Products shall be referred
to herein as the “Business”).
 
B.           Pursuant to this Agreement, Seller and Purchaser intend that (i)
Seller sell and transfer to Purchaser all of Seller’s right, title and interest
in and to all of the Transferred Assets (as defined in Section 1.1(a) below),
and (ii) Purchaser assume the Assumed Liabilities (as defined in Section 1.2(a)
below), all on the terms and conditions contained in, and as more fully set
forth in, this Agreement.
 
C.           As a condition and material inducement to the willingness of each
party to enter into this Agreement, Seller shall each enter into a
noncompetition and nonsolicitation agreement with Purchaser and Parent pursuant
to which Seller shall agree, among other things, not to engage in the
development, manufacturing, marketing and sale of products that are competing
with the Products or otherwise compete with the Business.
 
Accordingly, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
ARTICLE I.
PURCHASE AND SALE OF ASSETS
 
Section 1.1      Transferred Assets; Excluded Assets; Time of Transfer.
 
(a)           Transferred Assets. On the terms and subject to the conditions set
forth in this Agreement and in reliance upon the representations and warranties
contained herein, at the times set forth in Section 1.1(c) below, Seller shall
sell, transfer, assign, set over, convey and deliver to Purchaser, and Purchaser
shall purchase, acquire, accept, assume and receive from Seller, free and clear
of any Liens, all right, title and interest of Seller in, to and under the
following assets (collectively referred to herein as the “Transferred Assets”):
 
(i)           The Patent Rights, Trademark Rights and Copyright Rights set forth
on Schedule 1.1(a)(i) hereto (the “Transferred Technology”);
 
(ii)           The Finished Inventory of Products set forth on Schedule
1.1(a)(ii) hereto.

 
1

--------------------------------------------------------------------------------

 

(iii)           All inventory (excluding Finished Inventory) and work in process
maintained by or on behalf of Seller in connection with the Business, including
any and all goods, raw materials and work in process used or consumed in the
Business, together with all rights of Seller relating to such inventory against
suppliers thereof (the “Work in Process”);
 
(iv)           All rights of Seller related to the development of the Products,
including (without limitation) those rights set forth on Schedule 1.1(a)(iv)
hereto (the “Product Development”);
 
(v)           All data and records relating to the operation of the Business,
including (without limitation) client and customer lists, supplier lists,
inventory cost records, machinery and equipment records, mailing lists, sale and
purchasing materials, quality control records, customer records, record
quotations, purchase orders, research and development reports, product sales
records, advertising materials, marketing materials, promotional materials,
samples and display materials, studies, reports and other similar documents;
provided that all such data and records provided pursuant to this Section
1.1(a)(v) may, in Seller’s sole discretion, have redacted therefrom all data
entirely unrelated to the Business;
 
(vi)           The tangible personal property of Seller identified on Schedule
1.1(a)(vi);
 
(vii)           The permits, licenses, franchises, consents, authorizations,
registrations, ratifications, waivers and other approvals and operating rights
identified on Schedule 1.1(a)(vii);
 
(viii)           All claims of Seller against third parties relating to the
Transferred Assets, whether choate or inchoate, known or unknown, contingent or
noncontingent;
 
(ix)           All rights of Seller relating to deposits and prepaid expenses,
claims for refunds and rights to offset in respect thereof relating to the
Business and/or the Transferred Assets;
 
(x)           All rights in, to, and under the Contracts used in, related to,
associated with or necessary for the operation of the Business as presently
conducted or as contemplated to be conducted, that are identified on
Schedule 1.1(a)(x) (the “Assumed Contracts”), provided that the Transferred
Assets do not include the right to receive or collect payment under any Assumed
Contract for work performed or goods sold by Seller prior to the Closing Date,
and provided, further, that Seller shall reimburse and pay to Purchaser the
maintenance, service, warranty and similar obligations with respect to the
Assumed Contracts with customers listed on Schedule 1.1(a)(x) under the heading
Customer Service Contracts, as specified in the Services Agreement;
 
(xi)           All Business Intellectual Property not otherwise set forth on
Schedules 1.1(a)(i), 1.1(a)(iv) and 1.1(a)(v), including without limitation the
domain names set forth on Schedule 1.1(a)(xi); and
 
(xii)           All of Seller’s goodwill associated with the Transferred Assets.
 

 
2

--------------------------------------------------------------------------------

 

(b)           Excluded Assets.  Except for the Transferred Assets, Purchaser
shall not acquire by virtue of this Agreement, any other Transaction Document,
or the transactions contemplated hereby or thereby, and shall have no right,
title or interest in any of the assets of Seller with respect to the Business or
otherwise, and such assets shall remain the property of the Seller
(collectively, the “Excluded Assets”).
 
(c)           Time for Transfer of the Transferred Assets.  The consummation of
the transactions contemplated by this Section 1.1 shall take place on the
Closing Date.
 
Section 1.2      Assumed Liabilities; Retained Liabilities. 
 
(a)           On the terms of and subject to the conditions of this Agreement
and in reliance upon the representations and warranties contained herein, in
addition to purchasing and acquiring the Transferred Assets, Purchaser shall
assume and agrees, from and after the date of such assumption, to pay, perform
and discharge when due, the following liabilities and obligations (collectively,
the “Assumed Liabilities”):
 
(1)           the obligations to perform arising in the Ordinary Course of
Business after the Closing Date under the Assumed Contracts, but excluding any
liabilities or obligations arising prior to the Closing Date or arising out of
or relating to a breach, violation, default or failure to perform by Seller that
occurred on or prior to the Closing Date; and
 
(2)           all liabilities pursuant to the Transferred Assets arising and to
be performed from and after the Closing Date, except to the extent such
liabilities result from the negligent act or omission by Seller prior to the
Closing; and
 
(3)           the Personal Time Off balances existing as of the Closing Date, up
to eighteen (18) working days, with respect to the Seller Employees that
Purchaser elects to hire.
 
(b)           Other than the Assumed Liabilities, Purchaser shall not assume by
virtue of this Agreement or the transactions contemplated hereby, and shall have
no liability for, any other liability of Seller.  All liabilities other than
Assumed Liabilities are referred to herein as “Retained Liabilities.”  The
Retained Liabilities will include, without limitation, the following:
 
(i)           all trade accounts payable of the Business as of the Closing Date;
 
(ii)           any liabilities or obligations of Seller in respect of
indebtedness (whether absolute, accrued, contingent, fixed or otherwise, whether
due or to become due) of Seller, of any kind, character or description
whatsoever;
 
(iii)           any liabilities or obligations of Seller related to the
employment, termination or compensation of any employee, consultant or service
provider of the Seller, including but not limited to compensation claims, Taxes
or employer withholdings, workers’ compensation or benefits (however described)
owing to any such Person arising out of the operation of the Business by Seller
on or prior to the Closing Date;
 

 
3

--------------------------------------------------------------------------------

 

(iv)           any liabilities or obligations of Seller which arise from or out
of or in connection with any product warranty or product liability claims that
accrued or were owing by Seller on or prior to the Closing Date, but excluding
liabilities or obligations resulting from (A) Purchaser’s operation of the
business following the Closing Date, (B) Purchaser’s modification to Products
following the Closing Date, or (C) additional warranties extended by Purchaser
following the Closing Date;
 
(v)           any liabilities or obligations (whether assessed or unassessed) of
Seller for any Taxes, any Transfer Taxes imposed on Seller, or any Taxes of the
Business for (x) any period ending on or prior to the Closing Date or (y) the
pre-Closing portion of any period ending after the Closing;
 
(vi)           any liabilities or obligations arising on or prior to the Closing
Date or arising out of or relating to a breach, violation, default or failure to
perform by Seller that occurred on or prior to the Closing Date;
 
(vii)           any liabilities or obligations relating to or arising under any
environmental law or regulation to the extent arising out of the operation of
the Business on or prior to the Closing Date;
 
(viii)           any liabilities to Seller’s employees and former employees; and
 
(ix)           any liabilities or obligations of Seller incurred, arising from
or out of or in connection with this Agreement or any of the other Transaction
Documents or the events or negotiations leading up to the execution and
consummation of the transactions contemplated by the Transaction Documents.
 
Section 1.3      Closing.  The consummation of the Asset Transfer and the other
transactions contemplated hereby (the “Closing”) shall be held on the date on
which each condition set forth in Article V is satisfied or waived in writing,
or such other date and time as Purchaser and Seller shall mutually agree (the
“Closing Date”).  The Closing shall be held at the offices of Seller at the
address set forth in Section 7.4 hereof, or via exchange of documents via PDF
and overnight mail courier.


Section 1.4      Initial Purchase Price.  At the Closing, Purchaser shall (i)
assume the Assumed Liabilities related to the Transferred Assets, (ii) pay to
Seller a cash amount of Two Million Dollars ($2,000,000) (the “Cash Purchase
Price”), and (iii) issue to Seller a promissory note in the form attached hereto
as Exhibit A (the “Note”) in the principal amount of One Million Two Hundred
Fifty Thousand Dollars ($1,250,000), which Note shall, subject to the terms and
conditions set forth in the Note, (x) be secured by a first priority lien on the
Transferred Assets pursuant to a security agreement in form attached hereto as
Exhibit B (the “Security Agreement”), (y) have a three (3) year maturity date
(subject to an early payout upon the occurrence of certain events described
therein), and (z) accrue interest at a rate of eight percent (8%) per
annum.  Purchaser shall pay the Cash Purchase Price to Seller by wire transfer
of immediately available funds to an account designated in writing by Seller.
 

 
4

--------------------------------------------------------------------------------

 

Section 1.5      Additional Purchase Price.
 
(a)           Earnout Payments.  From and after the Closing Date, in addition to
the consideration set forth in Section 1.4 above, Purchaser shall, subject to,
and contingent upon achievement of the post-Closing performance milestones of
the Business set forth below, pay to Seller the following earnout payments
(each, an “Earnout Payment” and collectively with the Cash Purchase Price and
the Note, the “Purchase Price”):
 
(1)           2014 Revenues.  If 2014 Covered Revenues exceed Four Million
Dollars ($4,000,000) but are less than Six Million Dollars ($6,000,000),
Purchaser shall pay Seller an amount equal to fifteen percent (15%) of the
amount by which 2014 gross Covered Revenues exceed Four Million Dollars
($4,000,000).  If 2014 Covered Revenues exceed Six Million Dollars ($6,000,000),
Purchaser shall pay Seller an amount equal to the sum of (i) Three Hundred
Thousand Dollars ($300,000) plus (ii) twenty percent (20%) of the amount by
which 2014 Covered Revenues exceed Six Million Dollars ($6,000,000).
 
(2)           2015 Revenues.  If 2015 Covered Revenues exceed Four Million
Dollars ($4,000,000) but are less than Six Million Dollars ($6,000,000),
Purchaser shall pay Seller an amount equal to ten percent (10%) of the amount by
which 2015 Covered Revenues exceed Four Million Dollars ($4,000,000).  If 2015
Covered Revenues exceed Six Million Dollars ($6,000,000) but are less than Ten
Million Dollars ($10,000,000), Purchaser shall pay Seller an amount equal to the
sum of (i) Two Hundred Thousand Dollars ($200,000) plus (ii) fifteen percent
(15%) of the amount by which 2015 Covered Revenues exceed Six Million Dollars
($6,000,000).  If 2015 Covered Revenues exceed Ten Million Dollars
($10,000,000), Purchaser shall pay Seller an amount equal to (i) Eight Hundred
Thousand Dollars ($800,000) plus (ii) twenty percent (20%) of the amount by
which 2015 Covered Revenues exceed Ten Million Dollars ($10,000,000).
 
(3)           2016 Revenues.  If 2016 Covered Revenues exceed Four Million
Dollars ($4,000,000) but are less than Ten Million Dollars ($10,000,000),
Purchaser shall pay Seller an amount equal to ten percent (10%) of the amount by
which 2016 Covered Revenues exceed Four Million Dollars ($4,000,000).  If 2016
Covered Revenues exceed Ten Million Dollars ($10,000,000) but are less than
Fifteen Million Dollars ($15,000,000), Purchaser shall pay IntegenX an amount
equal to (i) Six Hundred Thousand Dollars ($600,000) plus (ii) fifteen percent
(15%) of the amount by which 2016 Covered Revenues exceed Ten Million Dollars
($10,000,000).  If 2016 Covered Revenues exceed Fifteen Million Dollars
($15,000,000), Purchaser shall pay Seller an amount equal to the sum of (i) One
million Three Hundred Fifty Thousand Dollars ($1,350,000) plus (ii) twenty
percent (20%) of the amount by which 2016 Covered Revenues exceed Fifteen
Million Dollars ($15,000,000).
 
(b)           Timing of Earnout Payments.  Each Earnout Payment, if earned,
shall be paid within thirty (30) days following the date Purchaser files with
the Securities and Exchange Commission its annual report on Form 10-K with
respect to the calendar year to which such Earnout Payment pertains, but in no
event later than one hundred twenty (120) days following the end of such
calendar year (such date, the “Payment Deadline”). On the date Purchaser pays
 

 
5

--------------------------------------------------------------------------------

 

an Earnout Payment, or, if Purchaser believes it is not required to pay an
Earnout Payment, on or before the Payment Deadline for such Earnout Payment,
Purchaser shall deliver to Seller a statement setting forth in reasonable detail
the sale of Products and services related to the Business, and the Covered
Revenues calculated thereon, for the period to which the Earnout Payment, if
any, pertains, and the calculation of the Earnout Payment payable, if any.
 
(c)           Calculation.  Purchaser’s calculations under this Section 1.5
shall be conclusive and binding on the parties unless Seller gives Purchaser
written notice (a “Dispute Notice”) disputing a calculation within thirty (30)
days after its receipt of Purchaser’s calculation.  After the delivery of any
Dispute Notice, Purchaser shall provide Seller and its accountants, counsel and
other representatives reasonable access during normal business hours to the
books and records of Purchaser related to the Covered Revenues as Seller may
reasonably request to verify Purchaser’s calculations.  Purchaser shall keep,
and shall require its affiliates and successor entities to keep, books and
records accurately showing the Covered Revenues of the Business.  Before
reviewing such books and records, Seller and its accountants, counsel, and other
representatives shall enter into standard confidentiality agreements, and shall
coordinate their review in accordance with reasonable and practical procedures
in order to avoid undue interference or disruption of Purchaser’s
operations.  If a Dispute Notice is given, Purchaser and Seller shall attempt in
good faith to resolve the dispute.  If the dispute is not resolved within
forty-five (45) days, either party may request that the dispute and all other
unresolved issues be resolved in accordance with Subsection (d) hereof.
 
(d)            Dispute Resolution.  If Purchaser and Seller fail to resolve a
dispute pursuant to Subsection (c) hereof within the time period set forth
therein, the parties shall submit such dispute for final and binding resolution
by an independent certified public accountant mutually agreeable to the parties.
The cost and expense of such independent certified public accountant shall be
borne by the party against whom such independent certified public accountant
makes its final finding.
 
         Section 1.6      Allocation of Purchase Price.  The Cash Purchase Price
shall be allocated for Tax purposes among the Transferred Assets in accordance
with Section 1060 of the Code, as indicated on Schedule 1.6 attached hereto (the
“Allocation Schedule”).  If an indemnification payment is made pursuant to the
provisions of this Agreement, then Purchaser shall adjust the Allocation
Schedule to reflect such adjustment or payment in accordance with the nature of
each such adjustment or payment and in a manner consistent with 1060 of the Code
and the Treasury Regulations thereunder and shall deliver the Allocation
Schedule as so revised to Seller.  Any adjustment(s) to the Allocation Schedule
shall be final unless Seller objects in writing within thirty (30) days of the
delivery of the notification of any adjustment(s) to the Allocation
Schedule.  In the event of an objection, Purchaser and Seller shall work
cooperatively to reach mutual agreement on any adjustment(s) to the Allocation
Schedule.  Each of Purchaser and Seller shall file IRS Form 8594 with all
Federal income Tax Returns consistent with the Allocation Schedule (as such
Allocation Schedule may be adjusted pursuant to this Section 1.6).  Seller and
Purchaser shall report all Tax consequences of the transactions contemplated by
this Agreement in a manner consistent with the Allocation Schedule (as such
Allocation Schedule may be adjusted pursuant to this Section 1.6), and not take
any position inconsistent therewith upon examination of any Tax Return, in any
refund claim, in any litigation or investigation or otherwise.
 

 
6

--------------------------------------------------------------------------------

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser as follows:
 
Section 2.1      Organization, Good Standing and Authority.  Seller is duly
formed, validly existing and in good standing under the laws of the State of
California.  Seller has full corporate power and authority to own the assets
owned by it, to lease the properties and assets held by it under lease, to own
and carry on the operation of the Business as it is now being conducted by it,
and to operate the Business as heretofore operated by it.  Schedule 2.1 sets
forth each jurisdiction in which Seller is qualified or licensed to do business
as a foreign corporation and there are no other jurisdictions in which the
character of Seller’s properties or the nature of Seller’s business require it
to be qualified in order to conduct the Business, where the failure to so
qualify would have a Business Material Adverse Effect.
 
Section 2.2      Approvals.  This Agreement and the other Transaction Documents
to which it is a party have been approved by all necessary corporate action of
Seller and no other corporate proceedings on the part of Seller nor corporate
proceedings on the part of Seller’s shareholders are necessary to authorize the
execution and delivery of this Agreement or any other Transaction Document, or
the consummation of the transactions contemplated hereby or thereby, under the
California Corporations Code, the Seller’s organizational documents or
otherwise.


Section 2.3      Due Execution and Delivery.  Seller has the full corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and each instrument required hereby
and thereby to be executed and delivered by it, and carry out its obligations
hereunder and thereunder.  Seller has duly executed and delivered this
Agreement.  This Agreement constitutes (and, when executed and delivered, the
Transaction Documents to which it is a party will constitute) the legal, valid
and binding obligations of Seller enforceable against it in accordance with its
terms, except that such enforcement (a) may be limited by bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally,
and (b) is subject to the availability of equitable remedies, as determined in
the discretion of the court before which such a proceeding may be brought.
 
Section 2.4      Title and Sufficiency of Transferred Assets.  Seller is the
sole owner and has good and marketable title (or leasehold title, as the case
may be) to the Transferred Assets free and clear of all liens, claims, charges,
security interests, leases, covenants, options, pledges, rights of others,
easements, rights of refusal, reservations, restrictions, encumbrances and other
defects in title (collectively, “Liens”) except for (i) Liens incurred in the
Ordinary Course of Business of the type identified on Schedule 2.4(i), and (ii)
Liens for Taxes not yet due and payable (together, the “Permitted Liens”)
whether imposed by agreement, understanding, law, equity, or otherwise.  All
Liens set forth or required to be set forth on Schedule 2.4(i) shall be
terminated or released at or prior to the Closing at the expense of Seller.  The
Transferred Assets are suitable for the uses to which they are being put and
have been put in the Ordinary Course of Business, and are not in need of
maintenance or repair except maintenance or repair that is routine, ordinary and
not material in cost or nature.  Except as set forth on Schedule 2.4(ii), the
Transferred Assets constitute all of the assets, property (whether real,
personal or
 

 
7

--------------------------------------------------------------------------------

 

mixed, tangible or intangible) used in or necessary for the operation of the
Business as presently conducted.  Except as set forth on Schedule 2.4(ii), all
of the tangible Transferred Assets are located at Seller’s facility at 5720
Stoneridge Drive, Pleasanton, California.
 
Section 2.5      Consents; No Conflict.  Except as set forth on Schedule 2.5, no
consent, authorization, grant, permit, waiver or approval of or from, or notice
to, any Person, including, for the avoidance of doubt, any Governmental
Authority (collectively, “Authorizations”) is required as a condition to the
execution and delivery of this Agreement or the other Transaction Documents by
Seller or the consummation of the transactions contemplated by this Agreement
and the Transaction Documents by Seller.  Except as set forth on Schedule 2.5,
the execution and delivery of this Agreement and the Transaction Documents and
each instrument required hereby to be executed and delivered by Seller and the
consummation of the transactions contemplated hereby and thereby by Seller will
not give rise to a right of termination of, contravene or constitute a default
under, or be an event which with the giving of notice or passage of time or both
will become a default under, or give to others any rights of termination or
cancellation of, or give rise to a right of acceleration of the performance
required by or maturity of, or result in the creation of any Lien, claim, cost,
Tax, losses or loss of any rights with respect to the Business or the
Transferred Assets pursuant to any of the terms, conditions or provisions of or
under any applicable law, the Seller’s organizational documents, under any
Assumed Contract or any of the Authorizations.
 
Section 2.6      Taxes.
 
(a)           All Tax Returns required to be filed (after giving effect to
applicable extensions) by Seller by any law, rule or regulation have been filed
with the appropriate Governmental Authority and all Taxes required to be paid by
Seller prior to the Closing Date on account of the conduct of the Business have
been paid in full.  No claim has ever been made in writing or, to Seller’s
Knowledge otherwise, by a Tax authority in a jurisdiction where the Seller does
not pay Tax or file Tax Returns that it is subject to Taxation by that
jurisdiction or required to file returns in that jurisdiction, in each case as a
result of the conduct of the Business.  Seller has not waived or been requested
to waive any statute of limitations in respect of Taxes.
 
(b)           All Taxes owed by Seller, or for which Seller may be held liable,
in each case on account of the conduct of the Business and whether or not shown
on any Tax Return, which were or will be due on or prior to the Closing have
been or will be paid in full.  The unpaid Taxes of Seller for periods not
included in Tax Returns filed or to be filed prior to the Closing does not
include any material liability for Taxes attributable to the conduct of the
Business.
 
(c)           There are no Liens for Taxes (other than for current Taxes not yet
due and payable) on any of the Transferred Assets.
 
Section 2.7      Financial Information.  Attached hereto as Schedule 2.7 are (i)
the unaudited financial results of the Business as of the end of and for the
fiscal year ended December 31, 2012 and (ii) the unaudited financial results of
the Business as of October 31, 2013 (together, the “Financial
Information”).  The Financial Information has been prepared in accordance with
GAAP applied on a consistent basis throughout periods covered thereby, fairly
represent in all material respects the results of the Business as of the
respective dates thereof and
 

 
8

--------------------------------------------------------------------------------

 

for the periods referred to therein and are consistent with the books and
records of the Business, subject to the absence of footnotes and normal,
recurring year-end adjustments.  The Financial Information does not contain any
items of special or nonrecurring income or any other income not earned or
otherwise realized in the Ordinary Course of Business except as expressly
specified therein, and such Financial Information includes all material
adjustments.
 
Section 2.8      Contracts.
 
(a)           Description of Contracts.  Schedule 1.1(a)(x) contains a true and
complete list of all Contracts to which the Seller is a party and which are used
in, relate to or are necessary for the operation of the Business or by which any
Transferred Assets are bound, true and complete copies of which, together with
all amendments, waivers and supplements thereto, have been delivered to
Purchaser prior to the date hereof.
 
(b)           Status of Contracts.  Each Assumed Contract is in full force and
effect in accordance with its terms and is (i) a valid and binding obligation of
Seller and, to Seller’s Knowledge, each other party thereto, and (ii)
enforceable in accordance with its terms, except that such enforcement (x) may
be limited by bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally, and (y) is subject to the availability of equitable
remedies, as determined in the discretion of the court before which such a
proceeding may be brought.  Neither Seller, nor to Seller’s Knowledge any other
party to any of the Assumed Contracts, is in default under any Assumed Contract
and no event has occurred which, after notice or lapse of time or both, would
constitute a default under any such Assumed Contract, and the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents will not give rise to any such default or breach.  Each Assumed
Contract is in written form.
 
Section 2.9      Litigation and Claims.
 
(a)           There is (i) no Action pending, or to the Seller’s Knowledge,
threatened against or affecting the Business (including any of the Transferred
Assets) or the transactions contemplated hereby, or (ii) no inquiry or
investigation of any Governmental Authority pending or, to Seller’s Knowledge,
threatened against or affecting the Business (including any of the Transferred
Assets).  The Seller has not received any written legal opinion or written
memorandum or legal advice from legal counsel to the effect that Seller (with
respect to the Business or the Transferred Assets) is exposed, from a legal
standpoint, to any material liability or material disadvantage with respect to
the Business or the prospects, financial condition, operations, property or
affairs of the Business.  The Seller is not in default with respect to any
order, writ, injunction or decree of any Governmental Authority known to or
served upon the Seller and relating to the Business or the Transferred
Assets.  There is no Action by the Seller and relating to the Business or the
Transferred Assets that is pending, threatened or contemplated against any other
Person.  To Seller’s Knowledge, there are no facts which are reasonably likely
to lead to any Action.
 
(b)           There is no Action or investigation threatened against or
affecting Seller that is likely to prevent or materially delay the ability of
Seller to consummate the transactions contemplated by this Agreement or for
Seller to carry on its business (including, without limitation, the Business) as
now conducted, nor is there any judgment, decree, injunction, rule or
 

 
9

--------------------------------------------------------------------------------

 

order of any Governmental Authority or arbitrator outstanding against Seller
having, or which in the future could have, any such effect.
 
Section 2.10      Compliance With Laws.   Seller is not in material violation of
or in material default under any law, statute, regulation, rule, ordinance,
administrative order or court order applicable to Seller with respect to the
Business or the Transferred Assets.  To Seller’s Knowledge, the Seller is not
under investigation with respect to, has not been threatened to be charged with,
nor has been given notice of, any violation of or material default under any
law, statute, regulation, rule, ordinance, standard, guideline, administrative
order or court order applicable to Seller with respect to the Business or the
Transferred Assets.  All permits (A) pursuant to which Seller currently operates
or holds any interest in the property of the Business, or (B) which is required
for the operation of the Business as currently conducted or the holding of any
such interest has been issued or granted to Seller and are set forth on Schedule
2.10. All such permits are in full force and effect and constitute all permits
required to permit the Seller to operate or conduct the Business or hold any
interest in the Transferred Assets.
 
Section 2.11      Employees and Independent Contractors.
 
(a)           Schedule 2.11(a) contains a true and complete list, as of November
30, 2013, of all employees of Seller employed in the Business (the “Seller
Employees”), including, to the extent applicable, each Seller Employee’s (i)
name, (ii) title, wage, salary, target bonus or commission and accrued vacation
or paid time off as of November 30, 2013, and (iii) date of hire by Seller.
Except as described on Schedule 2.11(a), no Seller Employee resides or works
outside the United States.
 
(b)           Schedule 2.11(b) contains a true and complete list, as of the date
hereof, of all consultants and other independent contractors who are providing
material services to the Business (the “Independent Contractors”), including (i)
each Independent Contractor’s name, (ii) the type of services being provided by
each Independent Contractor, (iii) the principal location where services are
provided by each Independent Contractor and (iv) the date when each Independent
Contractor was retained by Seller.  Copies of all contracts relating to
Independent Contractors used in the Business have been furnished to Purchaser.
 
(c)           Seller is in compliance in all material respects with all
applicable laws, rules and regulations with respect to employment, employment
practices, and terms, conditions and classification of employment (including the
proper classification of workers as independent contractors and consultants),
wage and hour requirements, immigration status, discrimination in employment and
employee health and safety.  There are no controversies pending or, to Seller’s
Knowledge, threatened, between the Seller and any of its Seller Employees, which
controversies have or would reasonably be expected to result in an Action before
any Governmental Authority.
 
(d)           To Seller’s Knowledge, no Seller Employee is in violation of any
term of any employment or service agreement, patent disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such Seller Employee to be employed by the Seller
because of the nature of the business conducted or presently proposed to be
conducted by the Seller or to the use of trade secrets or proprietary
information of others.  The employment of each Seller Employee has been at all
times in the past and is “at-will”, and
 

 
10

--------------------------------------------------------------------------------

 

the Seller has not had any obligation to provide any particular form or period
of notice prior to terminating the employment of any Seller Employee.  Seller
has not (i) entered into any Contract that obligates or purports to obligate
Purchaser to make an offer of employment to any Seller Employee and/or (ii)
promised or otherwise provided any assurances (contingent or otherwise) to any
Seller Employee of any terms or conditions of employment with Purchaser
following the Closing.
 
Section 2.12      Employee Benefits.
 
(a)           Schedule 2.12(a) sets forth a true and complete list of each
“employee benefit plan,” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and each and every written,
unwritten, formal or informal plan, agreement, program, policy or other
arrangement involving direct or indirect compensation (other than workers’
compensation, unemployment compensation and other program of any Governmental
Authority), employment, severance, consulting, disability benefits, medical or
other health benefits supplemental unemployment benefits, vacation benefits,
retirement benefits, deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation rights, other forms of incentive compensation,
post-retirement insurance benefits, or other benefits, entered into, maintained
or contributed to by Seller or any of its subsidiaries or with respect to which
Seller or any of its subsidiaries has or may in the future have any liability
(contingent or otherwise), and in each case under which any Seller Employee has
any present or future right to benefits.  Each plan, agreement, program, policy
or arrangement required to be set forth on such schedule pursuant to the
foregoing is referred to herein as a “Seller Benefit Plan.”
 
(b)           Each Seller Benefit Plan has been maintained and administered in
all respects in compliance with its terms and with the requirements prescribed
by any and all statutes, orders, rules and regulations (foreign and domestic),
including (without limitation) ERISA and the Code, which are applicable to such
Seller Benefit Plan.  No Action has been brought or is pending or, to Seller’s
Knowledge, threatened against or with respect to any Seller Benefit Plan or the
assets or any fiduciary thereof (in that Person’s capacity as a fiduciary of
such Seller Benefit Plan).  There are no audits, inquiries or proceedings
pending or, to the Knowledge of Seller, threatened by the IRS, DOL, or other
Governmental Authority with respect to any Seller Benefit Plan.  No event has
occurred and, to Seller’s Knowledge, there exists no condition or set of
conditions in connection with which Purchaser or any Seller Employee could
reasonably be expected to become subject to any liability under or with respect
to any Seller Benefit Plan.
 
(c)           No Seller Benefit Plan is maintained outside the jurisdiction of
the United States, or covers any Seller Employee residing or working outside the
United States.
 
(d)           Schedule 2.12(d) discloses each: (i) agreement with any Seller
Employee (A) the benefits of which are contingent, or the terms of which are
altered, upon the occurrence of a transaction involving Seller of the nature of
any of the transactions contemplated by this Agreement, (B) providing any term
of employment or compensation guarantee or (C) providing severance benefits or
other benefits after the termination of employment of such Seller Employee; (ii)
agreement, plan or arrangement under which any Seller Employee may receive
payments from Seller that may be subject to the Tax imposed by Section 4999 of
the Code or included in the determination of such Seller Employee’s “parachute
payment” under Section
 

 
11

--------------------------------------------------------------------------------

 

280G of the Code; and (iii) agreement or plan binding Seller, including any
stock option plan, stock appreciation right plan, restricted stock plan, stock
purchase plan, severance benefit plan or Seller Benefit Plan, any of the
benefits of which will be increased, or the vesting of the benefits of which
will be accelerated, by the occurrence of any of the transactions contemplated
by this Agreement or the value of any of the benefits of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement.
 
Section 2.13      Labor Matters.  (i) Seller is not a party to any collective
bargaining agreement or other labor contract applicable to any Seller Employee,
(ii) to Seller’s Knowledge, no union has bargaining rights with respect to any
Seller Employee and there are no threatened or apparent union organizing
activities involving any Seller Employee, (iii) there are no strikes, slowdowns
or work stoppages pending or, to Seller’s Knowledge, threatened between Seller
and an Seller Employee, and (iv) there are no unfair labor practice complaints
involving an Seller Employee pending, or, to the Seller’s Knowledge, threatened
against Seller. Seller shall be responsible for providing continuation coverage
to the extent required by Section 4980B of the Code or similar state law
(“COBRA”) to Seller Employees, and other qualified beneficiaries under COBRA
with respect to such employees, who have a COBRA qualifying event (due to
termination of employment with the Seller or otherwise) prior to or in
connection with the transactions contemplated by this Agreement.  Seller has
complied with all requirements of COBRA, including applicable notice
requirements.  Except as required by law, neither Purchaser nor any of its
affiliates shall be responsible for the failure of Seller to comply with any of
the requirements of COBRA, including applicable notice requirements.
 
Section 2.14      Intellectual Property. 
 
(a)           The Transferred Technology set forth on Schedule 1.1(a)(i) and the
other Business Intellectual Property set forth on Schedule 1.1(a)(iv) and
Schedule 1.1(a)(xi) together set forth a true, complete and correct list of all
Business Intellectual Property.
 
(b)           The Seller is the sole and exclusive beneficial and record owner
of all Business Intellectual Property.
 
(c)           The Transferred Technology is valid, existing, in full force and
effect, or,  with respect to applications, is still pending, and has not expired
or been cancelled or abandoned.  The Business Intellectual Property is
sufficient for, and constitute all of the rights necessary for the conduct of
the Business as currently conducted.  All necessary application, registration,
maintenance, renewal and other fees, and all necessary documents and
certificates, in connection with such Transferred Technology have been paid and
filed, respectively, with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of perfecting, prosecuting and maintaining such Transferred
Technology.
 
(d)           There is no pending or, to the Seller’s Knowledge, threatened (and
at no time within the three years prior to the date of this Agreement has there
been pending any) Action before any court, Governmental Authority or arbitral
tribunal in any jurisdiction challenging the use, ownership, validity,
enforceability or registerability of any Transferred Technology.  The Seller is
not a party to any settlements, covenants not to sue, consents, decrees,
stipulations,
 

 
12

--------------------------------------------------------------------------------

 

judgments or orders resulting from any Actions which permit third parties to use
any Transferred Technology.
 
(e)           Schedule 2.14(e) lists all licenses, sublicenses and other
agreement as to which Seller is a party and pursuant to which Seller has granted
to any third party any right to use any of the Transferred Technology, including
the identity of all parties thereto, a description of the nature and subject
matter thereof and the applicable royalty and term thereof.
 
(f)           Schedule 2.14(f) lists all licenses, sublicenses and other
agreements as to which Seller is a party and pursuant to which Seller is
authorized to use any intellectual property belonging to any third party in
connection with the Business, including the identity of all parties thereto, a
description of the nature and subject matter thereof, the applicable royalty and
term thereof.
 
(g)           The Seller owns, or has valid rights to use all of the Transferred
Technology.
 
(h)           The conduct of the Business and manufacture, practice, use and
sale of the Products as conducted by Seller as of the Closing does not infringe,
misappropriate, or otherwise violate any intellectual property or other
proprietary right owned by any third party, or constitute unfair competition or
trade practices under the laws of any jurisdiction.
 
(i)           There is no pending or, to the Knowledge of Seller, threatened
(and at no time within the two years prior to the date of this Agreement has
there been pending or, to the Knowledge of Seller, threatened) Action, and
Seller has not received any written complaint, claim, demand or notice from any
third party, alleging that the conduct of the Business infringes,
misappropriates, or otherwise violates or constitutes the unauthorized use of
the intellectual property or other proprietary right of any third party (nor
does the Seller have Knowledge of any basis therefor).  The Seller is not a
party to any settlement, covenant not to sue, consent, decree, stipulation,
judgment, or order resulting from any Action which (i) restricts the Seller’s
rights to use any Transferred Technology, (ii) restricts the Business in order
to accommodate a third party’s intellectual property or (iii) requires any
future payment by the Seller.  The Seller has not received any written or, to
the Seller’s Knowledge, oral communication from any third party offering to
license to the Seller any intellectual property purported to be used in the
Business or claiming that the Seller must license or refrain from using any
intellectual property or other proprietary rights of any third party in order to
conduct the Business.
 
(j)           To the Knowledge of Seller, no third party is infringing,
misappropriating, or otherwise violating or engaged in the unauthorized use of
any Transferred Technology, and no Actions have been brought against any third
party by the Seller alleging that a third party is infringing, misappropriating,
or otherwise violating or engaged in the unauthorized use of any Transferred
Technology.
 
(k)           The Seller has taken commercially reasonable steps to obtain,
maintain and protect the Transferred Technology, including requiring each
employee, consultant and independent contractor who or that has contributed in
any way to the Transferred Technology or has made any contributions to the
development of any Product to execute a written agreement that assigns to Seller
all rights, title and interest in and to the Transferred Technology and any
 

 
13

--------------------------------------------------------------------------------

 

inventions, improvements, discoveries, information and other know-how relating
to the Business and the Products.  Other than under an appropriate
confidentiality or nondisclosure agreement or contractual provision relating to
confidentiality and nondisclosure, there has been no disclosure to any third
party of confidential information or trade secrets of the Seller related to any
Product, the Business or the Transferred Technology and the Seller has taken all
reasonable precautions to protect the secrecy, confidentiality and value of the
Transferred Technology (including by the enforcement of a policy requiring each
employee, consultant and independent contractor to execute proprietary
information and confidentiality agreements substantially in the Seller’s
standard form which has been provided by Seller to Purchaser).  Assignments to
the Seller of the Patent Rights, copyrights and copyright applications listed in
Schedule 1.1(a)(i) have been duly executed and filed with the United States
Patent and Trademark Office (“PTO”) or Copyright Office, as
applicable.  Assignments of trademark registrations and pending trademark
applications listed in Schedule 1.1(a)(i) and acquired from any third party have
been duly executed and filed with the PTO or foreign trademark authority, as
applicable.  Seller (a) has not materially misrepresented its entity status in
connection with any payment of fees to the PTO or any other copyright, trademark
or patent authority relating to the Transferred Technology, and (b) has not
mismarked any Products with patent numbers or an indication that a Product is
covered by a patent that is pending.
 
(l)           Neither the execution of this Agreement nor the consummation by
the Seller of the transactions contemplated by this Agreement will result in any
violation, loss or impairment of, or payment of any additional amounts with
respect to, any Transferred Technology, nor require the consent of any
Governmental Authority or third party with respect to any Transferred
Technology.  The Seller is not a party to any Contract under which a third party
would have or would be entitled to receive a license or any other right to any
Transferred Technology any other property or assets of Purchaser or any of
Purchaser’s affiliates as a result of the execution of this Agreement or the
consummation of the transactions contemplated by this Agreement, nor would the
consummation of such transactions result in the amendment or alteration of any
license or other right which exists on the date of this Agreement.
 
(m)           The Seller has not assigned or granted any exclusive rights in any
Transferred Technology to any third party.
 
Section 2.15      Insurance.  Schedule 2.15 contains a complete and correct list
as of the date hereof of all insurance policies maintained by or on behalf of
the Seller with respect to the Business and/or the Transferred Assets, including
all legally required workers’ compensation insurance and errors and omissions,
casualty, fire, product liability and general liability insurance.  True and
complete copies of each listed policy have been furnished to Purchaser.  Such
policies are in full force and effect, all premiums due thereon have been paid
and the Seller has complied in all material respects with the provisions of such
policies.  Except as noted on Schedule 2.15, the policies listed thereon are
adequate to cover the Business and Transferred Assets until the Closing
Date.  The Seller has not received any notice from any issuer of such insurance
policies canceling or amending any policies listed on Schedule 2.15.  There is
no claim by the Seller pending under any of such policies as to which coverage
has been denied or disputed by the underwriters or in respect of which the
underwriters have reserved their rights.  Neither the Seller nor any affiliate
thereof has ever maintained, established, sponsored,
 

 
14

--------------------------------------------------------------------------------

 

participated in or contributed to any self-insurance plan with respect to the
Business and/or Transferred Assets.
 
Section 2.16      Fair Consideration; No Fraudulent Conveyance.  Seller is not
now and Seller will not be rendered insolvent by the sale, transfer and
assignment of the Transferred Assets pursuant to the terms of this Agreement or
the transactions contemplated hereby.  Seller has no intention to file for
bankruptcy, and  no insolvency proceedings of any character including without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, affecting Seller or any of the
Transferred Assets or Assumed Liabilities are pending or, to Seller’s Knowledge,
threatened.  Seller is not entering into this Agreement and the transactions
contemplated hereby with the intent to defraud, delay or hinder Seller’s
creditors and the consummation of the transactions contemplated by this
Agreement and the transactions contemplated hereby will not have any such
effect.  The transactions contemplated hereby do not constitute a fraudulent
conveyance, or otherwise give rise to any right of any creditor of Seller
whatsoever to any of the Transferred Assets after the Closing.
 
Section 2.17      Products; Product Liability.


(a)           Each of the Products (including all Finished Inventory) is, and at
all times up to and including the sale thereof has been processed, manufactured,
packaged, labeled, stored, handled, distributed, shipped, marketed and promoted,
and in all other respects has been, in compliance with all applicable laws,
statutes, rules, regulations, ordinances or orders administered, issued or
enforced by any Governmental Authority.
 
(b)           Schedule 2.17(b) sets forth the forms of Seller’s service or
product warranties that are currently applicable to services or merchandise
related to the Business (including, without limitation, the Products).  To
Seller’s Knowledge, there is no design or manufacturing defect with respect to
the Products.  Except as set forth on Schedule 2.17(b), there is no pending or,
to Seller’s Knowledge, threatened, claim or Action by any Person in which a
product manufactured, sold, distributed or issued by the Seller in connection
with the Business is alleged to have a defect and which is reasonably likely to
result in a material claim.  As used in this Section 2.17, the term “defect”
shall mean a defect or impurity of any kind, whether in design, manufacture,
processing, or otherwise, including, without limitation, any dangerous
propensity associated with any reasonably foreseeable use of a Product, or the
failure to warn of the existence of any defect, impurity, or dangerous
propensity.  Seller has not incurred any liability or obligation arising out of
any injury to individuals as a result of the ownership, possession, or use of
any Product and, to Seller’s Knowledge, there has been no inquiry or
investigation made in respect thereof by any Governmental Authority.
 
(c)           Except as shown on Schedule 2.17(c): (i) none of the Products has
been recalled, withdrawn or suspended (other than (x) Products discontinued or
suspended in the Ordinary Course of Business or by reason of business decisions
made without regard to (1) concerns as to design or other inherent defect or
risk to the safety of the users thereof or (2) concerns of any Governmental
Authority and (y) isolated instances with respect to particular Product units
which are not representative of an entire Product category) since January 1,
2011 and (ii) there are no Actions pending or, to the Seller’s Knowledge,
threatened against Seller at any time since January 1, 2011 (whether such
proceedings have since been resolved or remain pending) seeking
 

 
15

--------------------------------------------------------------------------------

 

the recall, withdrawal, suspension or seizure of any of the Products or seeking
to enjoin the Seller from engaging in activities pertaining to any of the
Products.
 
(d)           Seller has good title to all inventories of goods, materials,
supplies, work in progress and Finished Inventory of the Business, subject to no
Liens except for Permitted Liens and except as shown on Schedule 2.17(d).  All
such inventories are carried at cost.  All inventory of the Business consists of
a quality and quantity usable and saleable in the Ordinary Course of Business,
except for obsolete, damaged, defective or slow-moving items that have been
written off or written down to fair market value or for which adequate reserves
have been established as reflected in the Financial Information.
 
Section 2.18      Environmental.


(a)           With respect to the Business: (i) Seller is now and always has
been in compliance with applicable legal requirements with respect to
environmental laws, rules, regulations and ordinances, and (ii) no underground
storage tanks and no amount of any substance that has been designated by any
Governmental Authority or by any legal requirements to be radioactive, toxic,
hazardous or otherwise a danger to health or the environment, including PCBs,
asbestos, petroleum, toxic mold, urea-formaldehyde and all substances listed as
hazardous substances pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, or defined as a hazardous
waste pursuant to the United States Resource Conservation and Recovery Act of
1976, as amended, and the regulations promulgated pursuant to said laws, but
excluding office and janitorial supplies (a “Hazardous Material”), are present
in, on or under any property of Seller used in the Business, including the land
and the improvements, ground water and surface water thereof.
 
(b)           Seller has not in the conduct of the Business transported, stored,
used, manufactured, disposed of, released, removed or exposed its employees or
others to Hazardous Materials in violation of any legal requirement or
manufactured any product containing a Hazardous Material in violation of any
legal requirement, nor has Seller received notification from any party that it
has or is alleged to have any remediation obligation relating to any Hazardous
Material relating to the Business.
 
Section 2.19      Real Property; Leases.  Except as set forth on Schedule 2.19,
Seller does not own, lease or sublease any real property used in or necessary
for the operation of the Business.
 
Section 2.20      Brokers.  Except as set forth on Schedule 2.20, no broker or
other representative has acted on behalf of Seller in connection with the
transaction contemplated hereby in such manner as to give rise to any claim by
any Person against Purchaser or Seller for a finder’s fee, brokerage commission
or similar payment.
 
Section 2.21      No Changes. Except as set forth on Schedule 2.21, since
December 31, 2012 there has not been, occurred or arisen any of the following:
 
(a)           any incurrence or assumption by the Business of any indebtedness
in excess of $20,000 individually or $50,000 in the aggregate;
 

 
16

--------------------------------------------------------------------------------

 

(b)           the imposition of any Lien (other than Permitted Liens) upon any
of the Transferred Assets;
 
(c)           any material damage, destruction or loss with respect to the
Transferred Assets or any other real or tangible personal property used in the
Business, whether or not covered by insurance;
 
(d)           any payment, loan or advance of any amount to, or sale, transfer
or lease of any of the Transferred Assets to, or any agreement or arrangement
relating to the Business or constituting a Transferred Asset with, any member or
equity holder of Seller or any of their respective affiliates;
 
(e)           any change in the Tax or accounting principles, methods, practices
or procedures followed by Seller or any change in the depreciation or
amortization policies or rates theretofore adopted by Seller, except as required
by GAAP or disclosed to Purchaser in writing;
 
(f)           any change or revocation by Seller of any Tax election with
respect to the Business or any agreement or settlement with any Governmental
Authority with respect to such Taxes;
 
(g)           any acquisition by Seller by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or corporation, partnership, association or other business organization
or division thereof comprising all or a portion of the Business or the
Transferred Assets;
 
(h)           any sale, lease or other transfer or disposition by Seller of its
assets related to the Business, tangible or intangible, other than the sale of
Products in the Ordinary Course of Business;
 
(i)           any Contract (or series of related Contracts) related to the
Business and entered into by Seller either involving more than $20,000
individually (or $50,000 in the aggregate) or outside the Ordinary Course of
Business;
 
(j)           any acceleration, termination, modification or cancellation of any
Contract related to the Business involving more than $20,000 individually (or
$50,000 in the aggregate);
 
(k)           any capital expenditure (or series of related capital
expenditures) related to the Business by Seller either involving more than
$20,000 individually (or $50,000 in the aggregate) or outside the Ordinary
Course of Business;
 
(l)           any capital investment in, any loan to or any acquisition of the
securities or assets of, any other Person by Seller with respect to or in
connection with the Business;
 
(m)           any delay or postponement of payment of accounts payable or other
liabilities of Seller with respect to or in connection with the Business outside
the Ordinary Course of Business;
 

 
17

--------------------------------------------------------------------------------

 

(n)           any failure to perform any obligation of Seller involving more
than $20,000 as, when and to the extent due, other than pursuant a good faith
defense or right of setoff;
 
(o)           any cancellation, compromise, waiver or release of any right or
claim of Seller with respect to or in connection with the Business outside the
Ordinary Course of Business;
 
(p)           the commencement or written notice to Seller or, to Seller’s
Knowledge, oral notice or threat of commencement of any lawsuit or proceeding
against the Transferred Assets or against Seller with respect to the Transferred
Assets, the Products or the Business;
 
(q)           any license or sublicense of any rights of Seller under or with
respect to the Transferred Technology;
 
(r)           any written notice or claim to Seller or, to Seller’s Knowledge,
oral notice or claim of ownership by any Person of Transferred Technology or of
infringement by the Business of any Person’s intellectual property rights;
 
(s)           any material change in pricing charged by Seller for Products; or
 
(t)           any negotiation or agreement by Seller or any officer or employee
thereof to do any of the things described in the preceding clauses (a) through
(s) (other than negotiations with Purchaser and its representatives regarding
the transactions contemplated by this Agreement).
 
Since December 31, 2012, no Business Material Adverse Effect has occurred, and
no event, circumstance, condition or effect has occurred that could reasonably
be expected to result in a Business Material Adverse Effect.
 
2.22      Customers and Suppliers.
 
(a)           Schedule 2.22(a) discloses the identity of the ten (10) largest
customers of the Business, taken as a whole, for the ten (10) months ended
October 31, 2013 and the aggregate amounts paid by such customers to the Seller
for the Business’s goods and services during such period.  Except as disclosed
on Schedule 2.22(a), neither the Seller has not received written notice, nor, to
the Seller’s Knowledge, has any reason to believe, that any such customer
intends or is likely to terminate or reduce materially its purchases from the
Business.
 
(b)           Schedule 2.22(b) discloses the identity of the ten (10) largest
vendors of the Business, taken as a whole, for the ten (10) months ended October
31, 2013 and the amount of the consideration paid to such vendors for goods and
services provided to the Business during such period.  Except as disclosed on
Schedule 2.22(b), Seller has not received written notice of, nor to the Seller’s
Knowledge has any reason to believe there exists, any actual, proposed or likely
price increases, material curtailment of services or supplies or material change
in the terms of supply for goods or services by such vendor to the Business.
 
2.23      Disclosure.  No statement (including without limitations, the
representations and warranties and covenants contained in this Agreement) by
Seller contained in this Agreement and none of the information contained in the
schedules hereto, in any other Transaction Document and any document, written
statement or certificate furnished to Purchaser and its
 

 
18

--------------------------------------------------------------------------------

 

representatives by Seller contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements herein or therein, in light of the circumstances in which they
were made, not misleading.  Seller has afforded to the officers, employees and
authorized representatives of Purchaser (including, without limitation,
independent public accountants and attorneys) access to all financial and other
books and records (including computer files, retrieval programs and similar
documentation) of Seller with respect to the Business.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows:
 
Section 3.1      Organization and Authority.  Purchaser is duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, except
when failure to be so qualified would not materially and adversely affect
Purchaser’s business.  Purchaser has full corporate power and authority to
execute and deliver this Agreement and the Transaction Documents to which it is
party, to perform its obligations hereunder and under the Transaction Documents,
to consummate the transactions contemplated hereby and thereby and to own and
carry on the operation of its business as currently operated by it.
 
Section 3.2      Approvals.  This Agreement and the other Transaction Documents
to which it is a party have been approved by all necessary corporate action of
Purchaser and no other corporate proceedings on the part of Purchaser nor
corporate proceedings on the part of Purchaser’s shareholders are necessary to
authorize the execution and delivery of this Agreement or any other Transaction
Document, or the consummation of the transactions contemplated hereby or
thereby, under the Delaware General Corporation Law, the Purchaser’s
organizational documents or otherwise.


Section 3.3      Due Execution and Delivery.  Purchaser has all necessary
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and each instrument required
hereby and thereby to be executed and delivered by it, and to carry out its
obligations hereunder and thereunder.  Purchaser has duly executed and delivered
this Agreement.  This Agreement constitutes (and, when executed and delivered,
the Transaction Documents to which it is a party will constitute) the legal,
valid and binding obligations of Purchaser enforceable against it in accordance
with its terms, except that such enforcement (a) may be limited by bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally,
and (b) is subject to the availability of equitable remedies, as determined in
the discretion of the court before which such a proceeding may be brought.
 
Section 3.4      Consents; No Conflicts.  No consent, authorization, grant,
permit, waiver or approval of or from. or notice to, any Person (including, for
the avoidance of doubt, any Governmental Authority) is required as a condition
to the execution and delivery of this Agreement by Purchaser or any of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated by this Agreement and such Transaction
 

 
19

--------------------------------------------------------------------------------

 

Documents by Purchaser.  The execution and delivery of this Agreement and the
other Transaction Documents and each instrument required hereby to be executed
and delivered by Purchaser and the consummation of the transactions contemplated
hereby and thereby by Purchaser will not contravene any applicable Law or
Purchaser’s organizational documents.
 
Section 3.5      Brokers.  No broker or other representative has acted on behalf
of Purchaser in connection with the transaction contemplated hereby in such
manner as to give rise to any valid claim by any Person against Seller for a
finder’s fee, brokerage commission or similar payment.
 
ARTICLE IV.
CERTAIN COVENANTS AND AGREEMENTS
 
Section 4.1      Further Assurances.
 
(a)           Each of Seller and Purchaser covenants and agrees with the other
that at any time and from time to time hereafter, and without further
consideration, each will promptly execute and deliver to the other such further
assurances, instruments and documents and take such further action as the other
may reasonably request in order to carry out the full intent and purpose of this
Agreement and to consummate the transactions contemplated hereby.  Each party
hereto will use all reasonable efforts to perform, comply with and fulfill all
obligations, covenants and conditions required by this Agreement to be performed
by such party as of the Closing Date.
 
(b)           Seller will not take any action that is designed or intended to
have the effect of discouraging any customer, supplier or other business
associate from maintaining the same business relationships with the Purchaser
after the Closing as such party maintained with the Seller prior to the Closing.
Seller will refer all customer inquiries relating to the Products to the
Purchaser from and after the Closing.
 
(c)           After the Closing, Purchaser shall retain for a period consistent
with Purchaser’s record-retention policies and practices those records of Seller
delivered to Purchaser hereunder. Purchaser also shall provide Seller and its
Representatives reasonable access thereto, during normal business hours and on
dates and times mutually agreed upon, to enable Seller to prepare financial
statements or tax returns or address tax audits.
 
(d)           Seller agrees, for a reasonable period after the Closing Date not
to exceed one (1) year, upon the request of Purchaser, to reasonably assist
Purchaser and Parent in compiling historical financial information regarding
Seller’s operation of the Business prior to the Closing Date.  Seller further
agrees to sign a representation letter reasonably acceptable to Seller,
Purchaser and Purchaser’s auditors, to facilitate Purchaser’s preparation of,
and its auditor’s review and audit of, the financial statements that Purchaser
is required to file pursuant to Item 9.01(a) of Form 8-K within the time period
required by such item of Form 8-K.
 
Section 4.2      Post-Closing Receipts.  Seller shall hold in trust for, and
promptly remit to Purchaser without deduction, any amounts collected or received
by Seller that relate to the Business or Purchaser following the
Closing.  Purchaser shall hold in trust for, and promptly remit to Seller
without deduction, any amounts collected or received by Purchaser that either
 

 
20

--------------------------------------------------------------------------------

 

constitute accounts receivable related to Product sold by Seller prior to the
Closing Date, or that do not relate to the Transferred Assets.
 
Section 4.3      Confidentiality.
 
(a)           Seller will maintain confidential all information related to the
Business, the Product and the Transferred Assets including, without limitation,
business plans and proposals, Contracts, finances, customer and supplier
information, analysis, technical plans, marketing strategies, standard operating
procedures, personnel data, pricing, intellectual property and all other
information that would be considered confidential and proprietary (“Confidential
Information”).
 
(b)           For a period of five (5) years from the Closing Date, Seller will
treat all Confidential Information with the same degree of care that it employs
with respect to its own confidential information.  In no event will that degree
of care be less than that employed by a reasonable person.  Notwithstanding the
foregoing, Seller shall have no such obligation with respect to that portion of
the Confidential Information that Seller can demonstrate is (i) in the public
domain or enters the public domain without the wrongful act or breach of this
Agreement by Seller, (ii) approved in advance in writing by Purchaser for
release by Seller or (iii) disclosed by order of a court of competent
jurisdiction, provided that such disclosure is subject to all applicable
governmental or judicial protection for like material and reasonable advance
notice is given by Seller to Purchaser.
 
(c)           The fact that Confidential Information may be in or becomes part
of the public domain, in and of itself, does not exclude any specific
information from obligations of this Agreement.
 
Section 4.4      Certain Employee Matters.
 
(a)           Seller shall provide Purchaser reasonable opportunity, during
normal working hours, to meet with the Seller Employees to enable Purchaser to
discuss compensation terms and present offers of employment or service to such
employees.
 
(b)           Purchaser may, in its sole discretion, offer employment to Seller
Employees (each Seller Employee who executes and delivers to the Purchaser such
an offer of employment, a “Transferred Employee”).  Notwithstanding any of the
foregoing, Purchaser shall not have any obligation to make an offer of
employment to any Seller Employee.  Purchaser agrees that Purchaser will not,
directly or indirectly, solicit, encourage or attempt to solicit or encourage to
cease to work with Seller any employee of Seller other than the Seller
Employees, for a period of one (1) year following the Closing Date.
 
(c)           Seller shall make employment files of the Seller Employees
available for inspection by Purchaser, to the extent permitted by and in
accordance with applicable law.
 
Section 4.5      Intellectual Property Rights.
 
(a)           Transitional Trademark License.  Seller hereby grants to Purchaser
a non-exclusive, worldwide, royalty-free right and license to use the “IntegenX”
trademark and related
 

 
21

--------------------------------------------------------------------------------

 

artwork (the “IntegenX Marks”), solely to sell the Finished Inventory and Work
in Process for a period of six (6) months following the Closing Date.  Purchaser
acknowledges Seller’s exclusive right, title and interest in and to the IntegenX
Marks and any registrations that have issued thereon, and will not at any time
do or cause to be done any act or thing impairing or tending to impair part of
such right, title and interest. Purchaser agrees to cooperate with Seller in
satisfying any requirements for protection, registration or enforcement of the
IntegenX Marks in connection with Purchaser’s exercise of this license.  Upon
expiration of this Section 4.5(a), Purchaser will cease from all use of the
IntegenX Marks in any way.
 
(b)           No Further Rights.  Except as expressly provided in this
Agreement, Purchaser shall have no rights to any of Seller’s intellectual
property other than the Transferred Technology, and Seller shall have no rights
to any of Purchaser’s intellectual property.
 
Section 4.6      Public Announcement
 
.  The parties hereto shall consult with each other on a press release or other
public announcement concerning this Agreement and the transactions contemplated
hereby, and except as may be required by applicable Law or by obligations
pursuant to any rules, regulation or listing agreement with any securities
exchange or trading association, neither party shall issue any such press
release or make any such statement or disclosure without the prior approval of
the other party (which approval shall not be unreasonably withheld, conditioned
or delayed).  Notwithstanding the foregoing, after the Closing, Purchaser shall
have the right to disclose information about the transactions contemplated
hereby, provided that any use of Seller’s name or trademarks in such
communications requires Seller’s prior approval (which approval shall not be
unreasonably withheld, conditioned or delayed).
 
Section 4.7      Bulk Sales Laws
 
.  It is understood and agreed that Seller and Purchaser shall not comply with
the provisions of the “Bulk Sales Law” or similar provisions of the laws of any
state insofar as they may be applicable to the transactions contemplated by this
Agreement.  Seller agrees to pay and discharge, promptly and diligently, when
due, or to contest or litigate all claims of creditors which could be asserted
against Purchaser or the Transferred Assets by reason of such noncompliance, to
indemnify, defend at its own expense and hold Purchaser harmless from and
against any and all such claims and, upon receipt of written notice from
Purchaser of the existence thereof, to take promptly all necessary action to
remove or cause to be removed any Lien which may be placed on any of the
Transferred Assets by a creditor of Seller by reason of such noncompliance.
 
Section 4.8      Transfer Taxes. All sales, use, transfer, stamp, conveyance,
value added or other similar taxes, duties, excises or governmental charges
imposed by any taxing jurisdiction, domestic or foreign, and all recording or
filing fees, notarial fees or other similar costs of Closing with respect to the
transfer of the Transferred Assets or otherwise on account of this Agreement or
the transactions contemplated hereby will be split equally between Purchaser and
Seller.
 

 
22

--------------------------------------------------------------------------------

 

Section 4.9      Consents. Seller shall use its commercially reasonable efforts,
before the Closing Date (and thereafter, if necessary), to seek and secure all
Authorizations, all other declarations, filings or registrations with, or
notices to, any Authority and all consents, approvals or authorizations of,
declarations, filings or registrations with, or notices to, any other Person,
all as set forth on Schedule 4.10, in either case, in form and substance
reasonably satisfactory to Purchaser.  Seller will cooperate with Purchaser with
respect to all filings that Purchaser makes in connection with the transactions
contemplated in the Transaction Documents.
 
ARTICLE V.
CONDITIONS TO CLOSING
 
Section 5.1      Conditions to the Obligations of the Purchaser.  The obligation
of Purchaser to consummate the transactions contemplated in this Agreement are
subject to the satisfaction (or waiver by Purchaser) of the following additional
conditions:
 
(a)           The representations and warranties of Seller shall be true and
correct in all material respects (except for any such representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of the Closing Date (other than representations and
warranties made as of a specified date, which need be true and correct only as
of the specified date);
 
(b)           Seller shall have performed and complied in all material respects
with all of its agreements and covenants required to be performed or complied
with under this Agreement as of the Closing;
 
(c)           No action suit, proceeding claim, arbitration or investigation
before any Governmental Authority or before any arbitrator shall be pending that
would reasonably be expected to result in an unfavorable judgment, order,
decree, stipulation or injunction that would: (i) prevent consummation of the
transactions contemplated by this Agreement or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation;
 
(d)           Seller shall have delivered to Purchaser a certificate executed by
an authorized officer of the Seller to the effect that each of the conditions
specified in subsections (a), (b), (c) and (d) of this Section 5.1 has been
satisfied as of immediately prior to the Closing in all respects;
 
(e)           Seller shall have given such notices and obtained in writing and
at its own expense all consents and waivers (including, but nor limited to,
those set forth on Schedule 4.10) necessary for the consummation of the Asset
Transfer;
 
(f)           Seller shall have delivered to Purchaser a certificate of the
secretary of Seller, in form and substance reasonably satisfactory to Purchaser,
certifying that attached thereto is a true, correct and complete copy of
resolutions duly adopted by the board of directors of Seller authorizing the
performance of the transactions contemplated by this Agreement and the execution
and delivery of the Transaction Documents, and that such resolutions are still
in effect.
 

 
23

--------------------------------------------------------------------------------

 

(g)           Seller shall have delivered to Purchaser a bill of sale in the
form attached hereto as Exhibit C (the “Bill of Sale”) dated as of the Closing
Date and duly executed by an authorized officer of Seller;
 
(h)           Seller shall have delivered to Purchaser an assignment and
assumption agreement in the form attached hereto as Exhibit D (the “Assignment &
Assumption Agreement”) dated as of the Closing Date and duly executed by an
authorized officer of Seller;
 
(i)           Seller shall have delivered to Purchaser an assignment of patents
in the form attached hereto as Exhibit E (the “IP Assignment Agreement –
Patents”) dated as of the Closing Date and duly executed by an authorized
officer of Seller;
 
(j)           Seller shall have delivered to the Purchaser a Transition Services
Agreement in the form attached hereto as Exhibit F (the “Services Agreement”)
dated as of the Closing Date and duly executed by an authorized officer of
Seller;
 
(k)           Seller shall have delivered to the Purchaser and Parent a
Noncompetition Agreement in the form attached hereto as Exhibit G (the
“Noncompetition Agreement”) dated as of the Closing Date and duly executed by an
authorized officer of Seller;
 
(l)           All Liens to which any of the Transferred Assets are subject or by
which any of the Transferred Assets are bound shall have been removed and Seller
shall have delivered to Purchaser evidence of the removal of such Liens that is
reasonably acceptable to Purchaser; and
 
(m)           Seller shall have delivered to the Purchaser such other bills of
sale, assignment and other instruments of transfer or conveyance as may be
reasonably requested by Purchaser to effect the sale, conveyance and delivery of
the Transferred Assets to Purchaser.
 
Section 5.2      Conditions to the Obligations of Seller.  The obligation of
Seller to consummate the transactions contemplated in this Agreement are subject
to the satisfaction (or waiver by Seller) of the following additional
conditions:
 
(a)           The representations and warranties of Purchaser shall be true and
correct in all material respects (except for any such representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of the Closing Date (other than representations and
warranties made as of a specified date, which need be true and correct only as
of the specified date);
 
(b)           Purchaser shall have performed and complied in all material
respects with all of its agreement and covenants required to be performed or
complied with under this Agreement as of the Closing;
 
(c)           No action suit, proceeding claim, arbitration or investigation
before any Governmental Authority or before any arbitrator shall be pending that
would reasonably be expected to result in an unfavorable judgment, order,
decree, stipulation or injunction that would: (i) prevent consummation of the
transactions contemplated by this Agreement or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation;
 

 
24

--------------------------------------------------------------------------------

 

(d)           Purchaser shall have delivered to Seller a certificate executed by
an authorized officer of the Purchaser to the effect that each of the conditions
specified in clauses (a), (b) and (c) of this Section 5.2 has been satisfied as
of immediately prior to the Closing in all respects;
 
(e)           Purchaser shall have delivered to Seller the Note dated as of the
Closing Date and duly executed by an authorized officer of Purchaser; and
 
(f)           Purchaser shall have delivered to Seller the Security Agreement
dated as of the Closing Date and duly executed by an authorized officer of
Purchaser.
 
ARTICLE VI.
INDEMNIFICATION
 
Section 6.1      Indemnification by Seller.  Seller hereby agrees to indemnify,
defend and save harmless Purchaser and its directors, officers, employees,
affiliates, agents, advisors, representatives, shareholders and assigns
(collectively, the “Purchaser Indemnified Parties”) from, against and in respect
of any and all Losses incurred or suffered by any Purchaser Indemnified Party
arising out of, or related to, the following (each, a “Purchaser Claim”):
 
(a)           any misrepresentation, inaccuracy or breach of any representation
or warranty made by the Seller in any Transaction Document or in any document,
certificate or other instrument required to be delivered by the Seller under any
Transaction Document;
 
(b)           any breach or non-fulfillment by the Seller when required to be
performed of any covenant or agreement made or to be performed by the Seller in
any Transaction Document or in any agreement or instrument entered in connection
with any Transaction Document;
 
(c)           any fraud or intentional misrepresentation with respect to, or
intentional breach of, any Transaction Document by the Seller; and
 
(d)           the Retained Liabilities.
 
Except as set forth in Section 6.5 with respect to third party Actions, in the
event of any Purchaser Claim, Purchaser shall notify Seller and such notice
shall be in writing and shall describe with reasonable specificity the nature
and amount of such Purchaser Claim (a “Purchaser Notice of Claim”); provided,
however, that any delay on the part of a Purchaser Indemnified Party in giving
Seller a Purchaser Notice of Claim shall not relieve Seller from its obligations
under this Section 6.1 except to the extent, if any, that Seller is materially
prejudiced thereby.  A Purchaser Notice of Claim may be delivered at any time
during the applicable survival period for such claim as set forth in Section 6.3
of this Agreement.
 
Section 6.2      Indemnification by Purchaser.  Purchaser hereby agrees to
indemnify, defend and save harmless Seller and its directors, officers,
employees, affiliates, agents, advisors, representatives, shareholders and
assigns (collectively, the “Seller Indemnified Parties”) from, against and in
respect of any and all Losses incurred or suffered by any Seller Indemnified
Party arising out of, or related to, the following (each, a “Seller Claim”):
 

 
25

--------------------------------------------------------------------------------

 

(a)           any misrepresentation, inaccuracy or breach of any representation
or warranty made by the Purchaser in any Transaction Document or in any
document, certificate or other instrument required to be delivered by the
Purchaser under any Transaction Document;
 
(b)           any breach or non-fulfillment of any covenant or agreement made or
to be performed by the Purchaser in any Transaction Document or in any agreement
or instrument entered in connection with any Transaction Document;
 
(c)           any fraud or intentional misrepresentation with respect to, or
intentional breach of, any Transaction Document by Purchaser; and
 
(d)           the Assumed Liabilities.
 
Except as set forth in Section 6.5 with respect to third party Actions, in the
event of any Seller Claim, Seller shall notify Purchaser and such notice shall
be in writing and shall describe with reasonable specificity the nature and
amount of such Seller Claim (a “Seller Notice of Claim”); provided, however,
that any delay on the part of a Seller Indemnified Party in giving Purchaser a
Seller Notice of Claim shall not relieve Purchaser from its obligations under
this Section 6.2 except to the extent, if any, that Purchaser is materially
prejudiced thereby.  A Seller Notice of Claim may be delivered at any time
during the applicable survival period for such claim as set forth in Section 6.3
of this Agreement.
 
Section 6.3      Survival.  All representations and warranties of Purchaser and
Seller contained herein or in any other Transaction Document or document,
certificate or other instrument required to be delivered hereunder or thereunder
in connection with the transactions contemplated hereby shall survive the
Closing and shall continue until eighteen months (18) months after the Closing,
provided that the Specified Representations and the representations and
warranties set forth in Section 2.14 (Intellectual Property) shall survive until
sixty (60) days after the expiration of the applicable statutes of limitations
(including any extensions or waivers thereof); provided, further, that the
representations and warranties on which any Claims for indemnification are based
shall continue in effect until final resolution of such claims and such
expiration thereof shall not affect the right of any Indemnified Party to seek
indemnification for Losses pursuant to this Article VI.
 
Section 6.4      Limitations.  Notwithstanding anything contained in this
Agreement to the contrary:
 
(a)           Neither party shall be liable or be obligated to make any payment
in respect of Losses suffered by an Indemnified Party under Section 6.1(a),
6.1(b), 6.2(a) or 6.2(b) hereof (as the case may be) until the aggregate of all
Losses suffered by such Indemnified Party under this Article VI exceeds Fifty
Thousand Dollars ($50,000) (the “Basket Amount”); after which such other party
shall be entitled to recover all such Losses (subject to the General Cap
Amount); provided that in no event shall the aggregate indemnity amount payable
by any indemnifying party pursuant to Section 6.1(a), or 6.2(a) hereof (other
than with respect to any Specified Representations) exceed Three Hundred Twelve
Thousand Five Hundred Dollars ($312,500) (the “General Cap Amount”).
 

 
26

--------------------------------------------------------------------------------

 

(b)           Each party’s liability and obligation to make any payment in
respect of Losses suffered by an Indemnified Party under (i) Section 6.1(a) with
respect to any of the Specified Representations, (ii) Sections 6.1(b), 6.1(c)
and 6.1(d) or (iii) Sections 6.2(b), 6.2(c) and 6.2(d), shall, in any case (i),
(ii) or (iii), shall not be subject to the Basket amount or General Cap Amount.
 
(c)           The amount of any Losses indemnifiable by either party pursuant to
this Article VI shall be adjusted to reflect the value of any insurance proceeds
actually received (net of any deductibles, retention or self-insurance) by the
Indemnified Party or its successors or assigns in respect of such Losses
provided, however, that no Indemnified Party shall have any obligation to pursue
such insurance proceeds or recovery from third parties.  If any such proceeds or
recoveries are received by an Indemnified Party (or any of its affiliates) with
respect to any Claims after a party hereto has made a payment to the Indemnified
Party with respect to such Claim, the Indemnified Party (or such affiliate)
shall pay to such party the amount of such proceeds or recoveries (up to the
amount of such party’s payment with respect to such Claim).
 
(d)           No Indemnified Party shall be entitled to recover under this
Article VI an amount in respect of Losses, or otherwise obtain reimbursement or
restitution from any party to this Agreement, more than once in respect of the
same Loss.
 
Section 6.5      Third Party Actions.  In the event any Action is instituted by
any third party against an Indemnified Party, which involves a Claim for which
indemnification may be sought, the Indemnified Party will, promptly after
receipt of notice of any such Action, notify the indemnifying party of the
commencement thereof; provided, however, that any delay or failure on the part
of an Indemnified Party to so notify the indemnifying party shall not relieve
the indemnifying party except to the extent, if any, that such failure or delay
materially and adversely prejudices the ability of the indemnifying party to
defend the interests of the indemnifying party in such Action.  The Indemnified
Party shall have the right to control the defense or settlement of such Action;
provided that the indemnifying party and its counsel (at such party’s sole
expense) may participate in (but not control the conduct of) the defense of such
Action, but only to the extent that such participation does not affect any
privilege relating to the Indemnified Party.  Any settlement by the Indemnified
Party of any such Action with third party claimants, or any judgment by any
Governmental Authority with respect to such Action with third party claimants,
shall be determinative of the amount of Losses relating to such matter for
purposes of this Article VI.  The indemnifying party shall not be liable for any
settlement of any Action which settlement is effected without the written
consent of the indemnifying party, which shall not be unreasonably withheld.  If
the Indemnified Party does not assume control of the defense or settlement of an
Action, the Indemnified Party shall not be liable for any settlement of any
Action by the indemnifying party, which settlement involves anything other than
solely monetary damages paid by the indemnifying party, without the Indemnified
Party’s written consent, which shall not be unreasonably withheld.
 
Section 6.6      Remedies.
 
(a)           Purchaser shall have the right, in its sole discretion, to set off
any Losses indemnifiable by Seller against any amount otherwise payable by
Purchaser to Seller, including, but not limited to, any amount that Purchaser
may owe Seller (i) under the Note or (ii) with
 

 
27

--------------------------------------------------------------------------------

 

respect to any Earnout Payment. The exercise of such set-off right in good faith
shall not constitute a breach or event of default under any contract (including,
but not limited to the Note and this Agreement) relating to any amount against
which the set-off is applied.
 
(b)           The right of the parties hereto to demand and receive
indemnification pursuant to this Article VI, and the right pursuant to Section
6.6(a) to set off any Losses, shall be the sole and exclusive remedies
exercisable by a party with respect to this Agreement or the transactions
contemplated hereby except (i) for claims under the Non-Competition Agreement,
(ii) for the right to seek specific performance under any Transaction Documents,
and (iii) in the case of fraud or intentional misrepresentation with respect to
any Transaction Document.
 
Section 6.7      Reliance.  No Indemnified Party shall be required to show
reliance on any representation, warranty, certificate or other agreement in
order for such Indemnified Party to be entitled to indemnification hereunder.
 
Section 6.8      Adjustment to Purchase Price.  Any payment of an
indemnification claim pursuant to this Agreement shall be accounted for as an
adjustment to the Purchase Price, unless such adjustment would be prohibited by
applicable Law.
 


 
ARTICLE VII.
MISCELLANEOUS
 
Section 7.1      Disputes.  The parties hereto agree that any legal suit, action
or proceeding arising out of, relating to or in connection with this Agreement,
the exhibits and schedules hereto, any other Transaction Document, any
transaction hereunder or thereunder, any breach hereof or thereof, or any
matters contemplated hereby or thereby shall be brought to a court of competent
jurisdiction located in Alameda County in the State of California, whether a
state or federal court.  Service of process, summons, notice or other document
by mail to any party’s address set forth herein shall be effective service of
process for any Action brought in any such court. The parties hereto irrevocably
and unconditionally waive any objection to the laying of venue of any Action in
any court of competent jurisdiction located in Alameda County in the State of
California, whether a state or federal court, and irrevocably waive and agree
not to plead or claim in any such court that any such Action brought in any such
court has been brought in an inconvenient forum.
 
Section 7.2      Merger Clause.  This Agreement, the exhibits and schedules
hereto, the other Transaction Documents and the agreements, documents and
instruments to be executed and delivered in connection herewith and therewith
contain the final, complete and exclusive statement of the agreement between the
parties with respect to the transactions contemplated herein and all other prior
or contemporaneous oral communications (including, for avoidance of doubt,
communications in connection with the preparation of this Agreement and the
other Transaction Documents) and agreements, and all prior written
communications (including, for avoidance of doubt, written drafts of this
Agreement and the other Transaction Documents) and agreements, with respect to
the subject matter hereof are merged herein and superseded.  For the avoidance
of doubt, it is the parties’ intent that no term contained in or omitted from
any prior
 

 
28

--------------------------------------------------------------------------------

 

written draft of this Agreement or the other Transaction Documents be used as
extrinsic evidence under any state law or judicial interpretation to determine
the intent of the parties hereto.
 
Section 7.3      Amendments.  No amendment, modification, waiver, discharge or
termination with respect to this Agreement shall be effective unless in writing
and executed, in the case of an amendment or modification by each party to this
Agreement or, in the case of a waiver, discharge or termination by each party
against whom the waiver, discharge, or termination is to be effective.  No
course of dealing and no failure or delay on the part of any party hereto in
exercising any right, power or remedy conferred by this Agreement shall operate
as a waiver thereof or otherwise prejudice such party’s rights, powers and
remedies.  The failure of either party to this Agreement to require the
performance of a term or obligation under this Agreement or the waiver by the
other party to this Agreement of any breach hereunder shall not prevent
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach hereunder.  No single or partial exercise of any right, power
or remedy conferred by this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.
 
Section 7.4      Notices.  All notices, requests and demands and other
communications hereunder must be in writing and shall be deemed to have been
duly given (i) if given by telecopy, when such telecopy is transmitted to the
telecopy number specified in this Agreement, if written confirmation of receipt
thereof is obtained, (ii) on the date of delivery shown on the return receipt
(or, if none shown, three (3) Business Days after deposit in the mail) if placed
in the United States mails and forwarded by registered or certified mail, return
receipt requested, postage prepaid, or (iii) one (1) Business Day after deposit
in the mail, if delivered, prepaid, to an overnight courier.  All such
communications shall be addressed as follows:
 
(a)           if to Seller:
 
IntegenX Inc.
5720 Stoneridge Drive, Suite 300
Pleasanton, California 94588
Attention:  President
Facsimile: (925) 574-7373
 
with a copy (which shall not constitute notice) to:
 
IntegenX Inc.
5720 Stoneridge Drive, Suite 300
Pleasanton, California 94588
Attention:  General Counsel
Facsimile: (925) 574-7373
 
 
(b)           if to Purchaser:
 
Wafergen, Inc.
7400 Paseo Padre Parkway
 

 
29

--------------------------------------------------------------------------------

 

Fremont, CA 94555
Attention:  Ivan Trifunovich
Facsimile: (___) ___-____
 
with a copy (which shall not constitute notice) to:
 
K&L Gates LLP
4350 Lassiter at North Hills Avenue, Suite 300
Raleigh, NC 27609
Attention:  D. Scott Coward, Esq.
Facsimile: (919) 516-2028
 
Any party may change the address(es) to which notices to it are to be sent by
giving notice of such change to the other parties in accordance with this
Section 7.4.
 
Section 7.5      Captions.  The captions are for convenience of reference only
and shall not be construed as a part of this Agreement.
 
Section 7.6      Governing Law.  This Agreement, including the validity hereof
and the rights and obligations of the parties hereunder, shall be construed,
interpreted, enforced and governed by and under the laws of the State of
California applicable to contracts made and to be performed entirely in such
state, without regard to its rules regarding conflicts of law provisions.
 
Section 7.7      Schedules and Exhibits.  All the schedules and exhibits
referenced in and attached to this Agreement are incorporated herein by
reference and shall be deemed to be a part of this Agreement for all
purposes.  If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as if
enforceable.
 
Section 7.8      Severability.  The invalidity, unenforceability or illegality
of any one or more phrases, sentences, clauses or provisions of this Agreement
shall not affect the validity, enforceability or legality of the remaining
portions of this Agreement or any part thereof, and this Agreement shall be
construed in all respects as if such invalid, unenforceable or illegal provision
were omitted (so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party), it being intended that each party’s rights and privileges shall be
enforceable to the fullest extent permitted by applicable law, and any such
invalidity, unenforceability or illegality in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction (so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party).  Furthermore, in
lieu of such invalid, unenforceable, or illegal phrases, sentences, clauses or
provisions there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
Section 7.9      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which shall
constitute one and the same instrument.  The parties need not sign the same
counterpart.  The exchange of executed copies of this Agreement by telecopy,
portable document format (PDF) or other reasonable form of electronic
transmission shall constitute effective execution and delivery of this
Agreement.
 

 
30

--------------------------------------------------------------------------------

 

Section 7.10      Fees and Expenses.  Except as expressly set forth herein,
Seller on the one hand, and Purchaser, on the other hand, shall each bear their
own expenses in connection with the negotiation and preparation of this
Agreement, all agreements, documents, and instruments contemplated hereby, and
the consummation of the transactions contemplated hereby, including, without
limitation, the fees and expenses of their respective counsel, accountants, and
consultants.
 
Section 7.11      Benefits and Binding Effect.  No party may assign or transfer
any of their respective rights, benefits or obligations under this Agreement
without the consent in writing of the other party hereto; provided, however,
that, subject to prior written notification to the other party, either party may
assign its rights, benefits and obligations hereunder in whole or in part (i) in
the case of Purchaser, to any affiliate or to successor or successors to all or
part of the Transferred Assets or Purchaser’s business in the event of a
reorganization, merger or consolidation, sale or other transfer of a substantial
portion of Purchaser’s assets or (ii) in the case of Seller, to successor or
successors to all of Seller’s business in the event of a reorganization, merger
or consolidation, sale or other transfer of a substantial portion of Seller’s
assets (each of the events in (i) and (ii), a “Corporate Event”); provided that
any acquiror or successor of Purchaser or Seller, as applicable, in connection
with a Corporate Event shall, in the consenting parties reasonable discretion,
be at least as creditworthy as the assigning party and provided, further, that
the Note shall not be assignable by Purchaser in the event of a Corporate Event
without Seller’s prior written consent.  Notwithstanding the foregoing, no
assignment shall relieve the assigning party of responsibility for the
performance of its obligations hereunder.  This Agreement shall be binding upon,
and shall inure to the benefit of, and be enforceable by, the parties and their
respective legal representatives, heirs, legatees, successors and assigns.
 
Section 7.12      No Third Party Beneficiary.  The parties hereto do not intend
to create any third party beneficiary rights or remedies of any nature
whatsoever with respect to any Person, including without limitation any
employees or former employees of Seller or other Person or entity who is
providing, or has provided services to Seller under or as a result of the
provisions in this Agreement, and specifically hereby negate any such intention
or construction.
 
Section 7.13      Definitions; Interpretation.  For purposes of this Agreement,
(a) the terms defined in this Agreement and in this Section 7.13 shall have the
meanings assigned to them in this Agreement and this Section 7.13 and include
the plural as well as the singular, (b) all accounting terms not otherwise
defined herein have the meanings assigned under GAAP, (c) all references in this
Agreement to designated “Section” or other subdivisions are to be designated
Sections and other subdivisions of the body of this Agreement, (d) pronouns of
either gender or neutral shall include, as appropriate, the other pronoun forms,
(e) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision, (f) the use of the masculine, feminine or neuter gender or
the singular or plural form of words used herein (including defined terms) shall
not limit any provision of this Agreement, (g) the terms “include,” “includes”
and “including” are not intended to be limiting and shall be deemed to be
followed by the words “without limitation” (whether or not they are in fact
followed by such words) or words of like import, (h) the term “or” has the
inclusive meaning represented by the phrase “and/or”, (i) reference to a
particular Person includes such Person’s successors and assigns to the extent
such successors and assigns are permitted by the terms of any applicable
agreement, (j) reference to a particular agreement
 

 
31

--------------------------------------------------------------------------------

 

(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof, and (k) the terms “dollars” and “$” mean
United States Dollars.   Each of the parties has participated in the drafting
and negotiation of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
both parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.
 
As used in this Agreement and the exhibits and schedules hereto delivered
pursuant to this Agreement, the following definitions will apply:
 
“Action” means any action, suit, claim, charge, cause of action or suit (whether
in contract or tort or otherwise), litigation (whether at law or in equity,
whether civil or criminal), controversy, assessment, arbitration, investigation,
hearing, complaint, demand or other proceeding to, from, by or before any
arbitrator, court, tribunal or other Governmental Authority.
 
“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banks are authorized or required to be closed in the State of
California.
 
“Business Intellectual Property” means any and all intellectual property and
other intangible rights and property used in, held for use in, intended for use
in, related to, associated with or necessary for the operation of the Business
as presently conducted, including any or all of the following, and all rights
in, arising out of, or associated therewith, including, but not limited to, all
such rights used in the operation of the Business: (i) any and all Patent
Rights; (ii) all inventions (whether patentable or not), invention disclosures,
discoveries, improvements, trade secrets, proprietary information, technology,
technical information, data (including data from scientific and clinical and
pre-clinical studies and other research), customer, physician and supplier
lists, procedures, processes, specifications, methods, techniques, ideas,
results, marketing studies, plans and proposals, market research and all other
information and know-how, whether or not patentable or protected as a trade
secret, and all documentation relating to any of the foregoing; (iii) all
trademarks, service marks, trade names, domain names, and registrations and
applications relating to any of the foregoing, all logos, designs, brand names,
trade dress and slogans, and all other rights corresponding thereto throughout
the world (“Trademark Rights”); (iv) all copyrights, copyrights registrations
and applications therefor, works of authorship and derivative works (including
advertising, marketing and promotional materials, artwork, labels and other
works of authorship) mask works, moral rights, and all other rights
corresponding thereto throughout the world; (“Copyright Rights”) (v) all
industrial designs and any registrations and applications therefor throughout
the world; (vi) all software, including but not limited to source code, object,
executable or binary code, templates, manuals and other items and documentation
related thereto or associated therewith; (vii) all databases and data
collections and all rights therein throughout the world; (viii) all Actions and
rights to sue at law or in equity for any, present or future infringement or
other impairment thereto, including the right to receive all proceeds and
damages therefrom, and all rights to obtain renewals, continuations, divisions
or other extensions of legal protections pertaining thereto; and (ix) any
similar or equivalent rights to any of the foregoing anywhere in the world,
together with the goodwill and the business appurtenant thereto and any rights,
claims or choses in action relating to or deriving from any of the foregoing.
 

 
32

--------------------------------------------------------------------------------

 

“Business Material Adverse Effect” means any effect or change that would be
materially adverse to the Business and the Transferred Assets (including without
limitation any of the Business Intellectual Property) taken as a whole, or the
ability of any Party to consummate timely the transactions contemplated hereby,
provided, however, that any event, circumstance, development, change or effect
arising out of or relating to the following shall not be taken into account in
determining whether a Business Material Adverse Effect shall have occurred: (i)
changes in general economic conditions which do not have a disproportionate
impact on the Business, (ii) changes affecting generally the industry in which
the Seller conducts the Business which do not have a disproportionate impact on
the Business, (iii) any action taken or omitted to be taken by Seller pursuant
to the express terms of this Agreement, (iv) any change resulting solely from an
action taken by Purchaser or its affiliates without the prior written consent of
Seller, and (v) any action taken at, and in accordance with, the written request
of Purchaser.
 
“Claims” means, as the context dictates, any Purchaser Claim or Seller Claim.
 
“Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking of any nature (including leases, licenses,
mortgages, notes, guarantees, sublicenses, subcontracts, letters of intent and
purchase orders).
 
“Code” means the Internal Revenue Code of 1986, as amended, or as hereafter
amended.
 
“Covered Revenues” means Purchaser’s gross revenues (including, without
limitation, gross revenues from sales, rental fees, service fees, royalties and
license fees) with respect to the Apollo 324™ instrument and the PrepX™ reagents
and other consumables that are designed for the Apollo 324™ and other Products
that are existing as of the date of this Agreement.
 
“Environmental Law” means all federal, state or local laws, including statutes,
regulations, rule, ordinances and orders relating to the environment, natural
resources, pollutants, contaminants, wastes, chemicals or public health and
safety, including any Law pertaining to (a) treatment, storage, disposal,
generation and transportation of toxic or hazardous substances or solid or
hazardous waste, (b) air, water and noise pollution, (c) groundwater and soil
contamination, (d) the release or threatened release into the environment of
toxic or hazardous substances or solid or hazardous waste, including emissions,
discharges, injections, spills, escapes or dumping of pollutants, contaminants
or chemicals, (e) manufacture, processing, use, distribution, treatment,
storage, disposal, transportation or handling of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or oil or petroleum
products or solid or hazardous waste, (f) underground and other storage tanks or
vessels, abandoned, disposed or discarded barrels, containers and other closed
receptacles, and (g) the protection of wild life, marine sanctuaries and
wetlands, including all endangered and threatened species, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Hazardous Substances Transportation Act, 49
U.S.C. § 5101 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act,
42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., and the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes and laws.
 
“Finished Inventory” means all finished goods inventory of Products.
 

 
33

--------------------------------------------------------------------------------

 

“GAAP” means United States generally accepted accounting principals and
practices in effect from time to time applied consistently throughout the
periods involved.
 
“Governmental Authority” means any domestic or foreign federal, state or local
government, or political subdivision thereof, or any authority, agency or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any arbitrator or
arbitral body, and includes any contractor acting on behalf of a Governmental
Authority.
 
“Indemnified Party” means, as the context dictates, any Purchaser Indemnified
Party or Seller Indemnified Party.
 
“Knowledge” means, with respect to Seller, (i) the actual knowledge of the Chief
Executive Officer, Chief Scientific Officer, Chief Technology Officer or Chief
Operating Officer, and (ii) any information which any of the officers named in
part (i) above should reasonably be expected to have knowledge of given such
person’s roles and responsibilities with Seller.
 
“Law” means any foreign, federal, state or local law, statute, ordinance, common
law ruling or regulation, or any order, judgment, decree, injunction, ruling or
similar of any Governmental Authority, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.
 
“Losses” shall mean the amount of any loss, claim, Tax, demand, loss,
deficiency, damage, liability, judgment, fine, penalty, fee, cost or expense
(including, without limitation, reasonable attorneys’, consultants’ and experts’
fees and expenses) incurred, paid, accrued or sustained by the Purchaser
Indemnified Parties, including, without limitation, any costs of defending any
Actions or enforcing the Purchaser Indemnified Party’s rights under this
Agreement.  In determining the amount of any Loss (but, for avoidance of doubt,
not in determining whether a breach of representation, warranty or covenant
exists), any qualifications in the representations, warranties and covenants
with respect to a Business Material Adverse Effect, materiality, material or
similar terms shall be disregarded and will not have any effect with respect to
the calculation of the amount of any Losses attributable to a breach of any
representation, warranty or covenant of the Seller set forth in the Transaction
Documents, and the exhibits, schedules or certificates delivered in connection
therewith.
 
“Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
customs and practices in frequency and amount of such Person.
 
“Parent” means WaferGen Bio-Systems, Inc., a Nevada corporation and the sole
stockholder of Purchaser.
 
“Patent Rights” means any and all (A) patents, (B) patent applications,
including, without limitation, all provisional applications, substitutions,
continuations, continuations-in-part, divisions, renewals, and all patents
granted thereon, (C) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including, without limitation, supplementary protection certificates
or the
 

 
34

--------------------------------------------------------------------------------

 

equivalent thereof, and (D) any other form of government-issued right
substantially equivalent to any of the foregoing used in, necessary for or
related to the Business.
 
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, company or unincorporated organization or
association or other form of business enterprise or a Governmental Authority.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including the abandonment or discarding of barrels, containers, and
other receptacles containing any Hazardous Material).
 
“Specified Representations” means the representations and warranties set forth
in Section 2.1 (Organization, Good Standing and Authority), Section 2.2
(Approvals), Section 2.3 (Due Execution and Delivery), Section 2.6 (Taxes) and
Section 2.20 (Brokers).
 
“Taxes” means (A) any and all foreign, and U.S. federal, state, local or other
Taxes of any kind (together with any and all interest, penalties, additions to
Tax and additional amounts imposed with respect thereto) imposed by any
Governmental Authority, including Taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and Taxes in the nature of excise, withholding, ad
valorem or value added; (B) any liability for the payment of any amounts of the
type described in clause (A) as a result of being or ceasing to be a member of
an affiliated, consolidated, combined or unitary group for any period; and (C)
any liability for the payment of any amounts of the type described in clause (A)
or (B) as a result of any express or implied obligation to indemnify any other
Person or as a result of any obligations under any agreements or arrangements
with any other Person with respect to such amounts and including any liability
for Taxes of a predecessor or a transferor or otherwise by operation of law.
 
“Tax Return” means any return, report or similar filing (including the attached
schedules) required to be filed with respect to Taxes, including any information
return, claim for refund, amended return or declaration of estimated Taxes.
 
“Transaction Documents” means, collectively, this Agreement, the Bill of Sale,
the Assignment and Assumption Agreement, the IP Assignment Agreement – Patents,
the IP Assignment Agreement – Trademarks, the Transition Services Agreement, the
Non-Competition Agreement, the Note and the Security Agreement.
 


 
35

--------------------------------------------------------------------------------

 

Index of Other Defined Terms:
 


 
Defined Terms
 
Section Reference
Agreement
 
Preamble
Allocation Schedule
 
Section 1.6
Asset Transfer
 
Section 1.3
Assignment & Assumption Agreement
 
Section 5.1(i)
Assumed Contracts
 
Section 1.1(a)(x)
Assumed Liabilities
 
Section 1.2(a)
Authorizations
 
Section 2.5
Basket Amount
 
Section 6.4(a)
Bill of Sale
 
Section 5.1(h)
Business
 
Recital A
Cash Purchase Price
 
Section 1.4
Closing
 
Section 1.3
Closing Date
 
Section 1.3
COBRA
 
Section 2.13
Confidential Information
 
Section 4.4
Corporate Event
 
Section 7.11
Dispute Notice
 
Section 1.5(c)
Earnout Payment
 
Section 1.5(a)
ERISA
 
Section 2.12(a)
Excluded Assets
 
Section 1.1(b)
Financial Information
 
Section 2.7




 
36

--------------------------------------------------------------------------------

 



General Cap Amount
 
Section 6.4(a)
Hazardous Material
 
Section 2.18 (a)
Independent Contractors
 
Section 2.11(b)
IntegenX Marks
 
Section 4.5(a)
IP Assignment Agreement – Patents
 
Section 5.1(j)
Liens
 
Section 2.4
Note
 
Section 1.4
Noncompetition Agreement
 
Section 5.1(l)
Offer Letter
 
Section 2.12(a)
Outside Date
 
Section 1.3(b)(2)(i)
Permitted Liens
 
Section 2.4
Products
 
Recital A
Product Development
 
Section 1.1(a)(iv)
Properties
 
Section 2.8(a)
PTO
 
Section 2.14(k)
Purchaser
 
Preamble
Purchase Price
 
Section 1.5(a)
Purchaser Claim
 
Section 6.1
Purchaser Indemnified Parties
 
Section 6.1
Purchaser Notice of Claim
 
Section 6.1
Records
 
Section 1.1(a)(v)
Retained Liabilities
 
Section 1.2(b)
Security Agreement
 
Section 1.4
Seller
 
Preamble




 
37

--------------------------------------------------------------------------------

 



Seller Benefit Plan
 
Section 2.12(a)
Seller Claim
 
Section 6.2
Seller Employees
 
Section 2.12(a)
Seller Indemnified Parties
 
Section 6.2
Seller Notice of Claim
 
Section 6.2
Services Agreement
 
Section 5.1(k)
Specified Representations
 
Section 6.3
Transferred Assets
 
Section 1.1(a)
Transferred Employee
 
Section 4.5(b)
Transferred Technology
 
Section 1.1(a)(i)
Work in Process
 
Section 1.1(a)(iii)



 


 
[Signature Page to Follow]

 
38

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Purchaser have each caused this Agreement to be
executed by their respective duly authorized officers, all as of the date first
above written.







 
SELLER
         
IntegenX Inc.
                   
By:
/s/ Robert A. Schueren
   
Name:
Robert A. Schueren
   
Its:
President and Chief Executive Officer



 
 
 

 
PURCHASER
         
Wafergen, Inc.
                   
By:
/s/ Ivan Trifunovich
   
Name:
Ivan Trifunovich
   
Its:
President and Chief Executive Officer

 


 
 
[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
